



Exhibit 10.1
MARKET STOCK UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN INC. 2017 OMNIBUS EQUITY PLAN
1.
Grant of Market Stock

Pursuant to the Biogen Inc. 2017 Omnibus Equity Plan (as it may be amended from
time to time, the “Plan”), Biogen Inc. (the “Company”) hereby grants to you, an
employee of the Company or one of its Affiliates (the “Participant”), on each of
the grant dates specified on your Fidelity stock plan account (the “Grant
Date”), the number of market stock units (the “Granted MSUs” or the “Award”)
specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No MSU shall be
paid unless vested in accordance with this Agreement. The Participant’s rights
to the Granted MSUs are subject to the restrictions described in this Agreement
and the Plan, in addition to such other restrictions, if any, as may be imposed
by law. All initially capitalized terms used herein will have the meaning
specified in the Plan, unless another meaning is specified in this Agreement.
2.
Vesting

A.The Participant shall have a non-forfeitable right to a portion of the Award
only upon the vesting dates specified on your Fidelity stock plan account,
except as otherwise provided herein or determined by the Committee in its sole
discretion. Except as provided in Section 2.C. or 2.D. below, no portion of any
Award shall become eligible to vest on the vesting date unless the Participant
is then, and since the Grant Date has continuously been, employed by the Company
or any Affiliate. If the Participant ceases to be employed by the Company and
its Affiliates for any reason, any then outstanding and unvested portion of the
Award shall be automatically and immediately forfeited and terminated, except as
otherwise provided in this Agreement and the Plan.
B.(i) The Award will become eligible to vest in in three equal installments on
each of the first, second and third anniversaries of the Grant Date (each a
“Vesting Date” and collectively, the “Vesting Period”).
(i)On each Vesting Date, the number of MSUs that become eligible to vest on such
Vesting Date will vest based upon the change in the Company’s share price
between the Vesting Date and the Grant Date. The calculation of the number of
Granted MSUs that will vest is specified in the Long-Term Incentive Program
Overview for Executives for the year in which the Award is granted (“LTI
Overview”), which is also found on your Fidelity stock plan account. In the
event and to the extent that a number of the Granted MSUs then eligible to vest
do not vest on the applicable Vesting Date in accordance with this Agreement and
the LTI Overview, such Granted MSUs shall be immediately forfeited. In the event
and to the extent that the target is exceeded based on the calculation described
in the LTI Overview, an additional number of Granted MSUs will vest. In no event
shall the number of Granted MSUs that vest on the applicable Vesting Date exceed
200% of the Granted MSUs that became eligible to vest on such Vesting Date.
C.In the event of a Corporate Change in Control, subject to the Participant’s
continued employment with the Company and its Affiliates through the date of
such Corporate Change in Control:
(i)the Committee shall determine the extent to which all then outstanding and
unvested Granted MSUs would vest based solely on the Company’s share price in
connection with the Corporate Change in Control (determined as if the date of
the Corporate Change in Control were the Vesting Date for such Granted MSUs, and
not, for the avoidance of doubt, taking into account the Company’s share price
during any trailing thirty (30)-day period) and, that number of the





--------------------------------------------------------------------------------





Granted MSUs that does not vest based on such share price in accordance with
this Agreement and the LTI Overview shall be immediately forfeited;
(ii)to the extent the acquiring or surviving entity assumes, continues or
substitutes for any then outstanding Granted MSUs (determined after giving
effect to clause (i) above) in connection with the Corporate Change in Control,
the Granted MSUs (including any Granted MSUs that had become vested by their
terms on Vesting Dates prior to the Corporate Change of Control and that remain
outstanding) shall remain outstanding and shall vest, subject to the
Participant’s continued employment with the acquiring or surviving entity, on
the applicable Vesting Date or, if earlier, upon an Involuntary Employment
Action as described in Section 10.C. of the Plan or the Participant’s
termination of employment on account of death or Disability;
(iii)to the extent the acquiring or surviving entity does not assume, continue
or substitute for any then outstanding Granted MSUs (determined after giving
effect to clause (i) above) in connection with the Corporate Change in Control,
the Granted MSUs (including any Granted MSUs that had become vested by their
terms on Vesting Dates prior to the Corporate Change of Control and that remain
outstanding) shall vest in full as of immediately prior to the Corporate Change
in Control; and
(iv)notwithstanding clause (iii) or (iv) above, with respect to a Participant
who is or becomes eligible for Retirement at any time after the Grant Date and
on or before the latest Vesting Date described in Section 2.B. above, to the
extent required to avoid adverse tax results under Section 409A, all then
outstanding and unvested Granted MSUs (determined after giving effect to clause
(i) above) (including any Granted MSUs that had become vested by their terms on
Vesting Dates prior to the Corporate Change of Control and that remain
outstanding) shall vest in full as of immediately prior to the Corporate Change
in Control.
D.Except as otherwise provided in the Plan or Section 2.C. above, upon
termination of the Participant’s employment with the Company and its Affiliates
for any reason, any portion of the Award that is not then vested will
immediately terminate, except as follows:
(i)any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become eligible to vest as of the date of
such termination of employment, and such Granted MSUs then eligible to vest will
vest in accordance with Section 2.B.(ii) with the date of the termination of
employment serving as the applicable Vesting Date; and
(ii)any portion of the Award held by the Participant immediately prior to the
Participant’s Retirement, to the extent not vested previously, will remain
outstanding and will remain eligible to vest over the remainder of the Vesting
Period as set forth in Section 2.B.(i) without regard to the service requirement
specified in Section 2.A., with respect to fifty percent (50%) of the number of
Granted MSUs covered by such unvested portion and with respect to an additional
ten percent (10%) of the number of Granted MSUs covered by such unvested portion
for every full year of employment by the Company and its Affiliates beyond ten
(10) years, up to the remaining amount of the unvested Granted MSUs, and such
Granted MSUs that become eligible to vest will vest in accordance with Section
2.B.(ii). For the avoidance of doubt, Retirement means the Participant’s leaving
the employment of the Company and its Affiliates after reaching age 55 with ten
(10) consecutive years of service with the Company or its Affiliates, but not
including pursuant to any termination For Cause or any termination for
insufficient performance, as determined by the Company.
E.Notwithstanding anything herein to the contrary, any portion of the Award held
by a Participant or a Participant’s permitted transferee immediately prior to
the cessation of the Participant’s employment For Cause shall terminate at the
commencement of business on the date of such termination.





--------------------------------------------------------------------------------





3.
Delivery of Award

A.With respect to a Participant who is not and does not prior to the latest
Vesting Date described in Section 2.A. above become eligible for Retirement,
within 30 days following the date on which a Granted MSU becomes vested, the
Company shall issue to the Participant, subject to applicable withholding as
described in Section 7 of this Agreement, one share of common stock of the
Company (“Common Stock”) (or, in the case of an assumption or substitution
described in Section 2.C.(ii) above, common stock of the acquiring or surviving
entity or such other cash or property payable under the assumed or substituted
award) in satisfaction of each vested MSU.
B.With respect to a Participant who is or becomes eligible for Retirement at any
time during the Vesting Period, to the extent required to avoid adverse tax
results under Section 409A and notwithstanding anything to the contrary in this
Agreement, the Company shall issue to the Participant, subject to applicable
withholding as described in Section 7 of this Agreement, one share of Common
Stock (or, in the case of an assumption or substitution described in Section
2.C.(ii) above, common stock of the acquiring or surviving entity or such other
cash or property payable under the assumed or substituted award) in satisfaction
of each vested MSU (determined in accordance with Section 2 of this Agreement
and Section 10 of the Plan) within 30 days of the earliest of (i) the applicable
Vesting Date or (ii) the date on which a Corporate Change in Control occurs.
C.If you are a “specified employee” (as defined in Section 409A), you will be
paid on the earlier of (i) the date which is six months after you separate from
service (within the meaning of Section 409A) or (ii) the date of your death or
Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For the
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(ii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(ii), as applicable.
4.
Cancellation and Rescission of Awards

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.
5.
No Voting, Dividend or Other Rights as a Stockholder

The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock by reason of the granting of the Award or to receive or be credited
with any dividends declared and payable on any share of Common Stock underlying
the Award prior to the payment date with respect to such share.
6.
Unfunded Status

The obligations of the Company and its Affiliates hereunder shall be contractual
only and all such payments shall be made from the general assets of the Company
or its Affiliates. The Participant shall rely solely on the unsecured promise of
the Company and nothing herein shall be construed to give the Participant or any
other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or any Affiliate.





--------------------------------------------------------------------------------





7.
Withholding

Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum amount required to be withheld. A similar amount of cash will be paid by
the Company on behalf of the Participant to the applicable tax authorities. The
number of shares to be withheld will be calculated using the closing sales price
of a share of Common Stock (or, in the case of an assumption or substitution
described in Section 2.C.(ii) above, common stock of the acquiring or surviving
entity or such other cash or property payable under the assumed or substituted
award) on the applicable Vesting Date. Shares (net of the number withheld for
the payment of withholding taxes, if applicable) will be delivered to the
Participant’s stock plan account upon vesting in accordance with the Plan. The
Company may, in its discretion, permit Participants to make alternative
arrangements for payment of any such taxes and/or social insurance.
In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.
8.
Provisions of the Plan

The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available electronically to the Participant.
9.
No Right to Employment

The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or any Affiliate)
to terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.
10.
Governing Law

The provisions of the Award and this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.
Biogen Inc.


By:    Michel Vounatsos    
Chief Executive Officer





